Scott, J.,

dissenting.

When the existence of a person, a personal relation, or state of things is once established by proof, the law presumes that the person, relation or state of things, continues to exist as before till the contrary is shown, or till a different presumption is raised from the nature of the subject in question. A partnership therefore, or other similar relation, once shown to exist, is presumed to continue till it is proved to have been dissolved. Greenleaf, sec. 42. I am in favor of reversing the judgment.